     Case 2:20-cv-01885-APG-VCF Document 48 Filed 03/01/21 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Plaintiff, Deutsche Bank National Trust Company, Formerly Known as Bankers
     Trust Company of California, N.A., as Trustee for American Home Mortgage Investment Trust
 8   2005-2
 9
                               UNITED STATES DISTRICT COURT
10                                  DISTRICT OF NEVADA
11   DEUTSCHE BANK NATIONAL TRUST                 Case No.: 2:20-cv-01885-APG-VCF
12   COMPANY, FORMERLY KNOWN AS
     BANKERS TRUST COMPANY OF
13   CALIFORNIA, N.A., AS TRUSTEE FOR             STIPULATION AND ORDER TO
     AMERICAN HOME MORTGAGE                       EXTEND TIME PERIOD TO RESPOND
14   INVESTMENT TRUST 2005-2,                     TO COMMONWEALTH LAND TITLE
15                                                INSURANCE COMPANY’S
                        Plaintiff,                OPPOSITION TO COUNTERMOTION
16          vs.                                   FOR PARTIAL SUMMARY
                                                  JUDGMENT [ECF No. 36]
17   FIDELITY NATIONAL TITLE GROUP,
     INC.; FIDELITY NATIONAL TITLE                [Fifth Request]
18
     INSURANCE COMPANY;
19   COMMONWEALTH LAND TITLE
     INSURANCE COMPANY; DOE
20   INDIVIDUALS I through X; and ROE
     CORPORATIONS XI through XX, inclusive,
21
22                      Defendants.

23
24          Plaintiff, Deutsche Bank National Trust Company, Formerly Known as Bankers Trust

25   Company of California, N.A., as Trustee for American Home Mortgage Investment Trust 2005-

26   2 (“Deutsche Bank”) and Defendant, Commonwealth Land Title Insurance Company

27   (“Commonwealth”), by and through their attorneys of record, hereby stipulate and agree as

28   follows:




                                            Page 1 of 3
     Case 2:20-cv-01885-APG-VCF Document 48 Filed 03/01/21 Page 2 of 3




 1         1. On September 23, 2020, Deutsche Bank filed its Complaint in the Eighth Judicial
 2            District Court, Case No. A-20-821781-C [ECF No. 1-1];
 3         2. On October 8, 2020, Commonwealth filed a Petition for Removal to this Court [ECF
 4            No. 1];
 5         3. On October 13, 2020, Commonwealth filed a Motion to Dismiss [ECF No. 4];
 6         4. On November 30, 2020, Deutsche Bank filed an Opposition to Commonwealth’s
 7            Motion to Dismiss and Countermotion for Partial Summary Judgment [ECF Nos. 24
 8            and 25];
 9         5. On December 21, 2020, Commonwealth filed its Reply in Support of its Motion to
10            Dismiss and Opposition to Countermotion for Partial Summary Judgment [ECF No.
11            36];
12         6. Deutsche Bank contends that it is entitled to file a response to Commonwealth’s
13            Opposition to its Countermotion for Partial Summary Judgment and that its deadline
14            to do so is March 1, 2021 [ECF No. 46];
15         7. Deutsche Bank’s counsel is requesting an extension until March 19, 2021 to respond
16            to Commonwealth’s Opposition;
17         8. This additional extension is requested to allow Deutsche Bank additional time to
18            finalize and file its response to the Opposition as lead handling counsel for Deutsche
19            Bank continues to recover from an unexpected medical emergency. The associate
20            counsel for Deutsche Bank has also contracted coronavirus, which has made
21            finalizing the brief exceptionally difficult.
22         9. Counsel for Commonwealth does not oppose the requested extension to the extent
23            that a response is permitted;
24   ///
25   ///
26   ///
27   ///
28   ///




                                                Page 2 of 3
     Case 2:20-cv-01885-APG-VCF Document 48 Filed 03/01/21 Page 3 of 3




 1         10. This is the fifth request for an extension which is made in good faith and not for
 2             purposes of delay.
 3         IT IS SO STIPULATED.
 4    DATED this 1st day of March, 2021.           DATED this 1st day of March, 2021.
 5
      WRIGHT, FINLAY & ZAK, LLP                    SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins                       /s/ Kevin S. Sinclair
 7    Lindsay D. Robbins, Esq.                     Kevin S. Sinclair, Esq.
 8    Nevada Bar No. 13474                         Nevada Bar No. 12277
      7785 W. Sahara Ave., Suite 200               16501 Venture Blvd., Suite 400
 9    Las Vegas, NV 89117                          Encino, CA 91436
      Attorneys for Plaintiff, Deutsche Bank       Attorneys for Defendants, Commonwealth
10
      National Trust Company, Formerly Known as    Land Title Insurance Company, Fidelity
11    Bankers Trust Company of California, N.A.,   National Title Group, Inc., and Fidelity
      as Trustee for American Home Mortgage        National Title Insurance Company
12    Investment Trust 2005-2
13
14
15   IT IS SO ORDERED.
16
                       1st day of __________________,
           DATED this _____         March             2021.
17
                                               ________________________________________
18                                             UNITED STATES DISTRICT COURT JUDGE
19
20
21
22
23
24
25
26
27
28




                                             Page 3 of 3
